Tableau 6 : Estimation du volume net exploitable dans les 4 AAC (44 157 ha)

ji voie Volume net total
N° Essence Nom scientifique DMU ri (mi)
Classe I
3 |Sipo Entandrophragma utile 80 0,065
ï
5 |Kossipo Entandrophragma candolei 1 501,338
Ce fine fie ace | #0 | 04] 10 |
A 172 VS NC HE EE
8 _|Dibetou Lovoa trichilioides 1368,867
9 [Acajoud’Afrique |Khayaspp 60 0,023
10 |Bossé clair Guarea cedrata 60 0,022 971,454
11 |Padouk Pterocarpus soyauxii 60 0,014 618,198
Sous-total Classe I 0,4633 2045 5 |
Classe II
E Tshitola Prioria oxyphyllum 80 927,297
13 |Limbali Gilbertiodendron dewevrei
|__| Sous-total Classe 1 | 2051,222
Grand total] À | 05093 | 22489,160

12. Rappel du contexte socioéconomique du groupement concerné

L’ensemble des AAC sont localisés dans le Secteur de Losanganya, Groupements de Lingoy

et de Bonyanga.

Conformément à la clause sociale conclue entre SEFOCO et la communauté des Groupements
de Lingoy et de Bonyanga dans le Secteur de Losanganya en date du 14 août 2011, les
attentes exprimées sont reprises dans le tableau 7 ci-dessous.
Tableau 7 : Attentes exprimées par les communautés locales des Groupements de Lingoy et

Bonyanga
Coût estimatif a x
Infrastructure Nombre (en SUS) Localisation Chronogramme
Ecole 1 30 000 Village Buya Année | et2
Poste de santé 1 15 000 Village Bekondji Année 2 et 3
4
Réouverture de route 25 km 20 000 Axes Bekondji - Lingunda Année 2
Groupement Bonyanga :
Construction petits 5 40 000 Villages Bekondji-Esanga(3) Année 2 et 3
ponts Villages Bosiyo — Boenga (1)
Villages Ikombe — Lingunda (1)
Panneau solaire 200 W 1 2 500 Village Bekondji Année 3
; Groupements de Lingoy et 2 4%
Transport gratuit néant Bonyanga Année 1 à 4
COUT TOTAL 107 500

Il ressort de ce tableau que l’ensemble des attentes des groupements de Lingoy et Bonyanga
se chiffrent à hauteur de 107.500 $US.

Le financement de tous les travaux sera assuré par la ristourne qui sera alimentée par les bois
qui seront coupés dans les 4 assiettes annuelles de coupe. Il a été convenu de commun accord
dans la clause sociale conclue entre les deux parties que les bois de première classe de qualité
contribueront à hauteur de 5$US par mètre cube coupé, ceux de deuxième classe à 3 $US et
ceux de troisième classe à 2 $US. Sur cette base, la valeur estimée de ces bois se présente
comme indiquée au tableau 8 ci-dessous.

Il ressort du tableau 8 que la valeur totale de la ristourne est estimée à 110.415 SUS pour les
quatre assiettes annuelles de coupe. Ce qui correspond à une valeur moyenne annuelle de
l'ordre de 26.875 $US par AAC. Il se dégage ainsi une réserve de l’ordre de 2.915 $US.

23

Tableau 8: Estimation de la ristourne sur la base du volume net de bois exploitable dans
les 4 AAC

Volume net

Valeur totale

4 total de bois
Classerde;qualité DISR exploitable exploitable
(m3) (8/4 AAC)

Prioria balsamiferum 3 492,819

2 870,205
1 898,751

Entandrophragma candoleï 1 501,338
Wenge 1.501.338

Lovoa trichilioides 1 368,867

EG
[10 [Bosséclair 7 |Guareacedraa "| 971454 |
Sous-total Classe I | 20 457,938 102 290

Classe II
Tshitola Prioria oxyphyllum 927,297

Angueuk 485,727
[| Sous-oral Casse 1 | | 2051222 | | sv |
M ET NE PT

Entandrophragma utile

Entandrophragma angolense

13. Mesures environnementales et de gestion

13.1. Méthodes d’exploitation

Tenant compte du Guide Opérationnel fixant les normes d’exploitation forestière à impact
réduit, SEFOCO s’est toujours attelé et va continuer à respecter les mesures permettant de
diminuer les impacts négatifs sur l’environnement et l’homme dans les domaines ci-après.

G) L’inventaire d’exploitation

Au cours de cette opération, SEFOCO notera :
e Les arbres d’avenir : Marqués par « © » pour permettre leurs protections afin d’être
abattus ou exploités à la rotation ultérieure.

e Les arbres patrimoniaux : Marqués par « P », seront déterminés après une étude sociale
effectuée dans le milieu.

24
e Les semenciers : Marqués par « S », sont à protéger et seront identifiés et retirés de
l'inventaire d’exploitation pour jouer le rôle de semenciers.

(ii) Zone hors exploitation

Afin de protéger les zones les plus sensibles à l’exploitation, SEFOCO procèdera à leurs
exclusions à l’exploitation.

Les zones à exclure sont :
e Zones marécageuses, zones à forte pente (pente supérieure ou égale à 30%) et zones de
roches ;
e Zones à valeur culturelle ou religieuse : forêts ou arbres sacrés ;
+ Zones d’importance écologique, scientifique ou touristique : zones à très grande
diversité floristique ou faunique, c'est-à-dire en bordure des cours d’eau permanents,
des marigots, autour des marécages. Largeur minimum des zones sensibles :

Tableau 9 : Les zones à exclure des aires de coupe

Cours d’eau (mesuré aux hautes eaux) Largeur de la zone sensible
- Largeur < 10m 50 m sur chaque rive

- Ravines 10 m de chaque côté

- Ruisseaux ou marigots 20 m de chaque côté

- Marécages 10 m à partir de la limite

- Tête de source 150 m autour

Ceci grâce à la cartographie de l’inventaire d’exploitation qui localise les arbres protégés ainsi
que les zones sensibles permettant de les soustraire à l’exploitation et d’éviter le parcours
d’engins dans ces zones. Il sera ajouté sur la liste des arbres protégés, les arbres oubliés lors
du comptage et découverts lors du dépistage.

(iii) Réseau routier et parcs à grumes

Etant indispensables pour l’évacuation des produits ligneux, et présentant à la fois des impacts
négatifs non négligeables sur l’environnement, SEFOCO, par le biais des cartes d’inventaire,
orientera ses réseaux routiers tout en tenant compte des mesures précautionneuses établies par
le Guide Opérationnel sur les Normes d’Exploitation Forestière à Impact Réduit (EFIR), à
savoir :

Éviter les zones peu riches (faible concentration d’essences exploitables) ;

e Contourner les zones à forte pente, marécageuses, écologiques, sensibles, etc. ;
+ Limiter autant que possible la superficie des parcs à grumes ;

+ Éviter les arbres à protéger ;

° Maintien des ponts de canopée, au minimum tous les 5 kilomètres, et ouverture des
andains ;

25
e Construire et en maintenir des structures de drainages appropriées pour collecter et
évacuer les eaux ;

+ Éviter les perturbations aux rives des cours d’eau ;

e_ Préserver les arbres d’avenir et patrimoniaux dans la planification.

(iv) Abattage contrôlé et sécurité des travailleurs

Pour cette opération, SEFOCO est en contact avec des moniteurs agréés pour faire suivre
plusieurs stages de formations à son personnel, sur l’abattage contrôlé faisant ainsi diminuer
sensiblement l’impact dû aux chutes des arbres, maximisant le volume de bois par tiges et
sécurisant son personnel opérateur et les tronçonneuses. Les pourparlers seront également
amorcés dans ce sens avec le projet AGEDUFOR qui a implanté une antenne opérationnelle à
Mbandaka.

(v) Usage des produits de traitement des bois et sécurité des travailleurs

SEFOCO va user d’insecticides suite aux attaques du bois par divers insectes et pour
maximiser la production, tout en tenant compte de la pollution des eaux, du sol, de la flore et
de la microfaune, conformément aux lois et règlements en vigueur.

Afin de sécuriser ses travailleurs affectés à ce travail, SEFOCO dispose des équipements de
sécurité appropriés pour les traiteurs du bois :

- Bottes en caoutchouc ;

- Protection des yeux ;

- Gants en plastiques résistant aux produits chimiques ;

- Imperméables ;

- Respirateurs, etc.

(vi) Débusquage et débardage

Ces deux opérations étant essentielles pour le transport des grumes, elles présentent des
impacts négatifs considérables au niveau du sol et du peuplement résiduel. Des dispositions
suivantes ont été prises afin de réduire sensiblement ces impacts, notamment en :

e utilisant des tracés optimaux pour le débardage qui permettent ainsi d’éviter les virages

trop serrés ;

e_sauvegardant les arbres à protéger ;
réduisant au minimum les cours d’eaux à franchir ;
e limitant l’utilisation de bulldozers au débusquage ou débardage ;
utilisant au maximum le treuil et le câble pour le débardage.

(vi) Chargement et transport

SEFOCO s’engage à appliquer les mesures qui permettent de limiter les impacts causés par le
chargement et le transport sur la pollution, le transport de viandes de brousses et les accidents.
Ainsi, des dispositions seront prises afin de :
e charger les grumes de façon adéquate sur les grumiers (pas au-delà de leur capacité
utile) ;

26
e évacuer rapidement les grumes afin d’éviter l’utilisation de pesticides due aux attaques
d’insectes ;

e respecter les limitations de vitesse établies ;

e ne jamais transporter d’autres passagers à bord des grumiers ;

e_interdire tout transport de viande de brousse dans ses véhicules ;

e_interdire la présence de toute arme à feu à bord de ses véhicules.

SEFOCO a, à cet effet, inséré dans son Règlement d’Entreprise un article interdisant
formellement à tout véhicule et engin de la société le transport des chasseurs ainsi que
d’armes et munitions de chasse. Cela reste aussi d’application pour tous les travailleurs de
l’entreprise.

(vüi) Opération post-exploitation

SEFOCO est tenue à faire quelques opérations déclinées ci-dessous après l’exploitation de
bois afin d’éviter toute atteinte supplémentaire à l’environnement et s’assurer d’un état qui
pourra favoriser la régénération lors de la période de la première rotation. Il s’agit notamment
de :

e réhabilitation des pistes de débardage et des parcs à grumes.

e retrait de tous les débris d’exploitation dans les zones de protection de berges, et tout
obstacle freinant le libre passage des eaux.

e fermeture à la circulation des routes qui ne seront pas utilisées avant la prochaine
rotation à l’aide de grumes, de fossés creusés ou de barrières.

13.2. Mesures de réduction, d’atténuation et de compensation des impacts sur
l’environnement, la faune et le contrôle des feux de brousse.

En application des dispositions du Guide opérationnel de la DIAF relatif aux techniques

d'Exploitation Forestière à Impact Réduit (EFIR), SEFOCO mettra en place les mesures
suivantes :

(i) Diamètre d’exploitation

Dans l’attente des conclusions et de la validation du Plan d’ Aménagement de sa concession,
SEFOCO s’engage à respecter les diamètres d’abattage (diamètres minimum d’exploitation)
tels que définis dans le Guide Opérationnel donnant la liste des essences forestières de la RDC
et qui seront mesurées conformément à l’annexe 5 du Guide Opérationnel portant sur les
normes d’inventaire d’aménagement forestier.

(ii) Ouvrage de franchissement (ponts, ponceaux, digues, etc.)

Les ouvrages de franchissement seront construits de manière à ne pas changer les directions
naturelles ou entraver les cours d’eau, évitant ainsi les perturbations de l’alimentation en eau
des populations, et à prévenir les risques d’inondations.

12.1. Réduction de P’impact sur la faune sauvage

Toutes les activités liées à la chasse commerciale seront interdites dans le cadre de
l’exploitation forestière. Il s’agit notamment de la chasse elle-même, du commerce de la
viande de brousse dans le camp forestier, du transport de la viande de chasse et des produits

27
SRE URSS. JUL ASS ECO LS AFS + seu
munitions.

Au travers de notes de service, SEFOCO a déjà informé son personnel de cette interdiction
passible, en cas d’infraction, de sanctions. Et comme signalé ci-dessus, cette disposition
figure déjà dans le Règlement d’Entreprise de la société.

Afin de lutter contre le braconnage, les communautés locales et autochtones du Groupement
se sont engagées, conformément à la clause sociale conclue avec SEFOCO, à collaborer dans
la lutte contre le braconnage et l’exploitation forestière illégale et à sensibiliser leurs membres
à cette fin.

13.3. Feu de brousse et production de charbon de bois

En vue de lutter contre les feux de brousse, les populations riveraines seront associées à cette
problématique. A cet effet, et conformément à la clause sociale déjà conclue, les
communautés locales se sont engagées à collaborer en toutes circonstances avec SEFOCO
pour maîtriser tout incendie qui surviendrait à l’intérieur des forêts concédées ou dans des
zones attenantes.

Dans le cadre de la collecte de bois de chauffe, et de la production de charbon de bois, la
clause sociale a fixé les règles de prélèvement de bois par les communautés locales.

13.4. Diverses mesures de gestion

Pour la confection d’ouvrages d’art, tels que ponts, ponceaux, radiers, SEFOCO procédera à
la récupération des arbres réputés imputrescibles et dénotant une excellente résistance aux
tentions, abattus lors de la création du réseau routier et de l’ensoleillement de celui-ci.

S’agissant de la délimitation des AAC là où il n’y a pas de limites naturelles, un
débroussaillement de 2 mètres de large sera réalisé pour les matérialiser. Lors de la création
de ces layons, des soins seront pris pour abattre les tiges de moins de 10 cm de diamètre.

Des panneaux de signalisation portant les informations requises dans le Guide Opérationnel
définissant le Canevas d’Elaboration de Plan Annuel d’Exploitation Forestière sépareront les
AAC.

13.5. Equipements et infrastructures prévus pour la santé, l’hygiène et la sécurité
des employés.

Afin de garantir la santé, l’hygiène et la sécurité des employés, SEFOCO en plus du centre de
santé en matériaux durables construit dans la localité de Djoa tel qu’illustré sur la photo ci-
dessous, va construire un poste de santé dans le village de Bekondji au profit des travailleurs
et des communautés locales.

28
Photo 1 : Centre de santé construit en matériaux durables dans la localité de Djoa par
SEFOCO

14. Planification des activités et des investissements
14.1. Préparation du Plan d'Aménagement

Ainsi qu’expliqué dans la première version de ce plan de gestion, le pré-inventaire, le plan de
sondage, les études socio-économiques devraient être réalisés entre 2013 et 2016. Cependant,
suite à la présente révision, la reprogrammation retenue à cet effet est la suivante :

- Premier trimestre 2014 : dépôt du plan de sondage de l’inventaire d’aménagement et du
rapport de pré-inventaire auprès de l’ Administration forestière ;

- deuxième trimestre 2014 : réalisation des diagnostics socio-économiques dans les GA
de SEFOCO ;

- troisième trimestre 2014 jusqu'au deuxième trimestre 2016: réalisation du pré-
inventaire, des travaux cartographiques et de l’inventaire d'aménagement forestier ;

- troisième trimestre 2016 : dépôt des rapports d’inventaire d’aménagement et d’études
socio-économiques ;

- début quatrième trimestre 2016: dépôt du Plan d'Aménagement auprès de
l’Administration forestière ;

- Début de 2017 : début de mise en œuvre du PA.

29
14.2. Infrastructures routières

La planification des réseaux routiers d’exploitation des 4 premières AAC a été faite à partir
des cartes hydrographiques et topographiques. Les routes primaires et secondaires ainsi que
les parcs à grumes seront construits sur base des données cartographiques de la prospection.
L’exécution de ces activités précédera l’exploitation quelques mois avant le début de
l'exploitation proprement dite afin de permettre la stabilisation des matériaux.

Le tracé provisoire des routes principales pour les quatre années du présent Plan de gestion
révisé est présenté au tableau 10 ci-dessous ainsi que dans la carte 4.

Il ressort de ce tableau que 48 km de routes primaires seront ouvertes dans les 4 premières
assiettes annuelles de coupe. Par ailleurs 4 ponts seront construits avec radiers. Les pistes
secondaires seront créées au fur et à mesure de la progression de l’exploitation de chaque
AAC.

Tableau 10 : Longueurs prévisionnelles des pistes principales à créer dans les 4 AAC de

2014 à 2017 (Km)
N° de AAC Longueur de la piste
AACI 16,3
AAC2 12,6
AAC3 30,42
AAC4 28,9
Total 88,22
Moyenne 22,05

30
ODOUAS 2P DV + So] Supp Sajpdiourid samnoi sap a4os1a0o4d 29DAI : Ç 214D7)

409.84 2006.61 302.01 2002.84 3.061.61 3001.64

EH 0€Z 8L+ : dns ‘majenb3, ap SUAOIJ/ VENOTIOB/AINIONI SP SSNOULEL
O9043S £6/800 VO 19 86/870 VO DWY + Sa SUEP SJUEJSKS Jepnoi nEOSON :G UE D

13. Investissements industriels en place et projetés et capacités techniques de
SEFOCO

SEFOCO dispose d’une scierie située à Kingabwa. Elle envisage par ailleurs de mettre en
place sur le lieu de l’exploitation deux scieries mobiles de grande capacité afin de répondre
aux besoins locaux d’avivés et de débiter, dont une grande partie du sciage sera destinée à
l’exportation. Cet investissement devra intervenir au cours de l’année 2015.

Les équipements et matériels d’exploitation dont dispose SEFOCO ou en cours d’acquisition
sont repris au tableau 11.

Tableau 11 : Liste des équipements et matériels d'exploitation disponibles ou commandés

EXISTANTS EN COURS D’ACQUISITION
1 Caterpillar 528 2 Caterpillar 545B
1 Caterpillar Bull D7 avec treuil 2 Chargeurs Caterpillar 966
1 Fiat Allis Bull avec treuil 2 Camions bennes Iveco 30 tonnes 6X6
1Caterpillar D8 2 Jeeps

3 Remorques grumiers

3 Tracteurs grumiers

1 Tracteur agricole Valtra 160cv

1 Chargeur grume Caterpillar 980

1 Chargeur grume Komatsu

1 Scierie mobile Lucas Mill

1 Grue de 45 tonnes sur chenilles

1 Niveleuse Caterpillar 12G

2 Bateaux

4 motos

Tronçonneuses et divers matériels

32

ANNEXES

33
Annexe 1 : Contrat de concession forestière N°023/11 du 24 octobre 2011 de SEFOCO.

34
REPUBLIQUE DEMOCRATIQUE DU CONGO

Ministère de l'Environnement, Conservation de La Nature et Tourisme

CONTRAT DE CONCESSION FORESTIERE N° LD. 11 du 24.07.20.
issu de la Conversion de la Garantie d’approvisionnement N°008/CAB/MIN/ECNT/93 du
20/11/93 jugée convertible suivant la notification n°026/CAB/MIN/ECN-T/09/JEB/2010 du
du 02/04/2010

Le présent contrat de concession forestière est conclu entre :

d'une part,

Le Ministre de l'Environnement, Conservation de La Nature et Tourisme, agissant
au nom de La République Démocratique du Congo, ci-après dénommé « l'autorité
concédante » ;

et d'autre part,

La société d'exploitation forestière « SEFOCO », immatriculée au nouveau registre
de commerce sous le numéro 25182 Kinshasa, numéro d’identification nationale A
36215 P, ayant son siège au N'3231, Avenue Mwela, Quartier Kingabwa, Commune
de Limete, Ville de Kinshasa, en République Démocratique du Congo, représenté
par Monsieur Yves BRACKENIER, Administrateur Gérant, ci-après dénommé «
le concessionnaire »;

Article 1°:
L'objet du présent contrat est de définir Les droits et obligations des parties.
ILest complété par Le cahier des charges ci-annexé.

Le cahier des charges comporte en annexe, un plan de gestion préparé
par Le concessionnaire et approuvé par l'administration et décrivant l'ensemble
des investissements et des activités qui seront entreprises et réalisées par Le
concessionnaire pendant Les quatre premières années du contrat de concession.

Le cahier des charges fait partie intégrante du présent contrat de concession.

Article 2 :
Le présent contrat porte sur une concession forestière d'une superficie SIG 242.999

hectares dont la situation géographique et Les limites sont décrites ci-après :
I. Localisation administrative :

1. Secteur : Losanganya
2. Territoire : Bolomba
3. District : Equateur
4, Province : Equateur.

35
IL. Délimitation physique :

1. AuNord : Par le tronçon de la route d'intérêt Local Yele-Ilanga, en
passant par Les localités Bongala, Monkoto et Likala ;

2. AuSud : A partir du village Bokendela suivre La route d'intérêt local
jusqu’au village Belando-Elinga, de ce point suivre La rivière
Lolongo, puis la rivière Momboyo jusqu’à Ingende ;

3. ALESt : Du village Ilanga, tracer une ligne droite jusqu’à la rivière
Lolongo, suivre cette rivière jusqu'à son embouchure dans la
rivière Busira, prendre La Busira jusqu’à sa rencontre avec la
rivière ltolanga, remonter celle-ci jusqu’au village Balankole ;
de ce point suivre Le sentier jusqu’au village Bokendela ;

4. AlOuest : Par Le tronçon de la route d'intérêt local reliant Le chef lieu
du territoire d’Ingende au village Yele.

La carte de la concession forestière est jointe en annexe au présent contrat.

Article 3 :
La durée du contrat de concession est de vingt-cinq ans renouvelables dans Les
conditions fixées à l'article 8 ci-dessous.

Article 4 :
L'Etat garantit au concessionnaire La jouissance pleine et entière des droîts qui Lui
sont conférés par la loi et Le présent contrat de concession.

Pendant toute la durée du contrat, Le concessionnaire ne peut être privé en tout ou
partie de son droit d'exploiter sa concession, sauf en cas de non respect de ses
obligations légales, réglementaires ou contractuelles, ou pour cause d'utilité
publique, et dans ce dernier cas moyennant une juste et préalable indemnité,
conformément au droit commun.

Article 5 :
Sous réserve des dispositions de l'article 13 du présent contrat, Le concessionnaire à
un droit exclusif d'exploitation du bois d'œuvre se trouvant dans Les limites de sa

concession.

Article 6:

Le concessionnaire est tenu de respecter les droits d’usage traditionnels des
communautés locales et/ou peuples autochtones riverains de La concession tels que
définis aux articles 36, 37 et 44 du code forestier.

IL lui est interdit de créer toute entrave à l'exercice par Les communautés locales
et/ ou peuples autochtones riverains des droits d'usage forestiers ainsi reconnus.

Article 7:
Le concessionnaire bénéficie d’une servitude de passage sur Les fonds riverains,
destinée à favoriser l'accès à sa concession et l'évacuation de sa production. IL

exerce cette servitude uniquement dans les limites de ce qui est strictement
nécessaire à son droit de passage.

36
Le tracé de toute route ou de toute voie d'accès ou d'évacuation à partir du
territoire de la concession doit être soumis à une consultation avec les
communautés locales et/ou peuples autochtones riverains durant la préparation du
plan d'aménagement.

En cas de différend sur Le tracé des voies d'accès ou d’évacuation à La concession,
le concessionnaire fera appel aux mécanismes de règlement des différends définis
aux articles 103 et 104 du code forestier.

Article 8:

A l'expiration du contrat de concession, le concessionnaire peut demander le
renouvellement de son contrat dans les conditions déterminées par les règlements
en vigueur et à condition que les obligations découlant du présent contrat et du
cahier des charges aient été exécutées.

A cette occasion, Le concessionnaire fournit Les preuves de mise à jour de son plan
d'aménagement et du cahier des charges sur La période de renouvellement.

Le renouvellement du contrat est cependant refusé par l'autorité concédante en
cas de violation de l’une des quelconques dispositions du présent contrat et du
cahier des charges et notamment dans l’un des cas ci-après:

1. Le non payement de la redevance de superficie et/ou de toutes autres taxes
et redevances forestières échues applicables à l'exploitation de La
concession;

2. l'exploitation forestière illégale dûment constatée;

3. Le commerce illégal des produits forestiers dûment constaté conformément
aux lois en vigueur;

4. la violation des obligations sociales et environnementales et de celles
relatives aux engagements d’investissements industriels imposées par le
présent contrat en vertu des dispositions légales et règlementaires en
vigueur;

5. la corruption, Le dol ou La violence ou Leur tentative dûment constatés.

Article 9:

Conformément aux dispositions de l’article 115 du code forestier, le
concessionnaire est tenu de s’installer sur La superficie concédée et d’y exécuter
ses droits et obligations tels qu’ils découlent du présent contrat, du cahier des
charges et du plan de gestion visé à l’article 10 ci-dessous. En particulier, il doit:

1. matérialiser Les limites de La concession et de l’assiette annuelle de coupe ;

2. respecter les règles relatives à l'exploitation du bois, notamment Les limites
des assiettes annuelles de coupe et Le diamètre minimum par essence;

3. mettre en œuvre les mesures envirannementales et de protection de la
biodiversité inscrites au présent contrat, y compris les mesures convenues
dans le plan de relance dans Le cas d’une conversion ou dans La proposition
technique dans le cas de l'adjudication selon les termes du cahier des

charges;
4. réaliser Les infrastructures socio-économiques et des services sociaux au

37
2

profit des communautés locales et/ou peuples autochtones riverains
contenues dans Le plan de relance dans Le cadre d’une conversion ou dans La
proposition technique dans Le cas d’une adjudication et définies dans le
cahier des charges;

5. réaliser Les investissements, y compris l'acquisition des équipements prévus,
la remise en état ou la modernisation de l'outil de transformation, ainsi que
le recrutement du personnel nécessaire et autres activités prévues dans La
proposition du plan de relance, dans le cas d’une concession ou dans La
proposition technique dans Le cas d’une adjudication, et écrits dans Le cahier
des charges;

6. payer la redevance de superficie forestière et toutes autres taxes et
redevances en vigueur liées à l'exploitation de La concession, dans Les délais
prescrits par La réglementation fiscale.

Article 10: |
Le concessionnaire s'engage à préparer et à soumettre pour approbation à
L'administration chargée des forêts, dans une période maximum de quatre ans, le
plan d'aménagement conformément à la législation et à La réglementation en
vigueur. Ce plan doit comprendre l’ensemble des obligations du concessionnaire en
vue d'assurer une gestion durable de la forêt concédée. Approuvé par
Uadministration, il devient partie intégrante du présent contrat.

Dans l’intervalle qui sépare la signature du présent contrat de l'approbation du
plan, Le concessionnaire exploite La forêt concédée en conformité avec un plan de
gestion.

Le plan de gestion doit être soumis par le concessionnaire à l’administration
chargée des forêts et approuvé en même temps que le contrat de concession. Ce
plan de gestion constitue l'ensemble des engagements du concessionnaire pour
L'exploitation de la forêt concédée avant l'approbation du plan d'aménagement.

Ces engagements découlent des propositions formulées dans Le plan de relance en
cas, de conversion ou dans Les propositions techniques en cas d’adjudication. Le
plan de gestion indique:

1. Les quatre premières assiettes annuelles de coupe ;

2. le calendrier et Les modalités de consultation avec Les communautés locales
et/ou peuples autochtones sur Le contenu et les modalités de réalisation du
plan socio-économique y compris Les infrastructures en leur faveur pour la
durée de la concession ;

3. La description des activités de protection de l’environnement et de La
conservation de la biodiversité et notamment les mesures de réduction,
d'atténuation et de compensation de tout impact négatif des activités du
concessionnaire sur l’environnement ;

4. la mise en place pendant les quatre premières années d'exploitation, des

investissements industriels souscrits.

Les termes et engagements du plan de gestion seront incorporés dans le cahier des
charges annexé au présent contrat.

38
Si, à l'expiration de La période de quatre ans, Les circonstances ne permettent pas
au concessionnaire de présenter Le plan d'aménagement, il peut sur une demande
motivée, obtenir de l'administration chargée des forêts, une prolongation de
délai, lequel ne peut excéder une année.

La préparation du plan de gestion et du plan d'aménagement de la concession
donne lieu à une diffusion de toute documentation appropriée auprès des
communautés locales et/ou des peuples autochtones riverains et à une
consultation régulière avec eux sur Les questions intéressant La concession et leurs
droits. L'administration peut assister aux séances de consultations.

Article 11:
Le concessionnaire est tenu de respecter la Législation en vigueur en matière de
protection de l’environnement et de conservation de La diversité biologique.

IL contribue, en particulier sur toute l’étendue de sa concession, à La lutte contre
les feux de brousse, Le braconnage et l'exploitation illégale du bois.

IL s'assure que les activités de La concession ne provoquent ni ne favorisent des
actes de braconnage ou de dégradation de l’environnement. A cette fin, le
concessionnaire définit et met en œuvre sur le territoire de La concession des
mesures appropriées de contrôle pour :

1. interdire le transport des armes à feu et des armes de chasse dans les
véhicules de l’entreprise;

2. fermer Les routes et chemins d’accès aux aires d'exploitation;

3. interdire l’accès des véhicules étrangers, sauf sur Les voies d'intérêt public;

4. interdire Les activités de braconnage notamment pour Les employés et Leurs
familles, en mettant à leur disposition à prix coûtants, des aliments
alternatifs aux gibiers;

5. mettre en œuvre des mesures de sauvegarde environnementales adéquates
telles qu’elles découlent du plan de relance dans Le cas d’une conversion ou
des propositions techniques dans Le cas d’une adjudication;

6. minimiser, réduire ou compenser tant à l’intérieur de La concession que
dans ses environs immédiats, tout impact négatif sur l’environnement, des
travaux de réalisation d’infrastructures.

Article 12:
Le concessionnaire est tenu de respecter La mise en réserve de certaines essences

et toutes restrictions édictées par l'administration chargée des forêts dans Le but
de protéger La diversité biologique.

Cette mise en réserve se fait sur base de l'inventaire des ressources forestières ou
en cours d'exploitation.

La liste des essences forestières dont l’exploitation est interdite est reprise dans
Les clauses particulières du cahier des charges en annexe.

39
Article 13:

Le concessionnaire est tenu de matérialiser physiquement les limites de la
concession, des blocs quinquennaux et des assiettes annuelles de coupe
conformément à la réglementation en vigueur. Aucune exploitation ne peut être
entamée avant La matérialisation des limites de l’assiette annuelle de coupe.

Article 14:

Pendant la période précédent l'approbation du plan d'aménagement, le
concessionnaire exploite une seule assiette annuelle de coupe qui 1/25ème ne
saurait être supérieure de La superficie totale concédée.

La coupe annuelle ainsi autorisée est définitivement clôturée Le 31 décembre de
Uannée à laquelle elle s’applique. Le concessionnaire est autorisé à y prélever
toutes les essences forestières et de diamètres autorisés par l'arrêté relatif à
L'exploitation forestière et Le plan d'aménagement.

Les diamètres minimaux de coupe prévus par Le plan d'aménagement doivent tenir
compte de la nécessité de maintenir suffisamment d'arbres semenciers pour la
régénération de chaque essence.

En outre, dès qu’il y a un risque d’altération importante de La couverture végétale
ou d’altération du sol, le plan d'aménagement indique toutes essences
confondues, un nombre maximum de pieds exploitables par assiette annuelle de
coupe.

Article 15:

Le diamètre minimum d'aménagement est fixé sur base de l'inventaire et des
calculs de régénération par essence et par concession en tenant compte des
besoins de régénération de chaque essence. Le diamètre minimum
d'aménagement est Le diamètre à partir duquel Le plan d'aménagement prévoit Le
prélèvement des essences forestières définies dans Le cycle de coupe ou rotation.
En aucun cas, Le diamètre minimum d'aménagement ne peut être inférieur au
diamètre minimum d’exploitation. Le diamètre minimum d’exploitation est le
diamètre au-dessous duquel l'exploitation d'une essence forestière est interdite.

Pendant la période qui précède l'approbation du plan d'aménagement, le
concessionnaire applique Le diamètre minimum fixé par l'administration centrale
chargée des forêts.

Article 16:
Le concessionnaire est tenu de procéder au marquage des bois qu'il coupe
conformément à la réglementation en matière d'exploitation forestière.

Article 17:
Le concessionnaire s'engage à réaliser des infrastructures socio-économiques et à
fournir des services sociaux au profit des communautés locales et/ou peuples

autochtones tels qu’ils sont définis dans Le cahier des charges.

40

À
Pendant la période de préparation du plan d'aménagement, le concessionnaire
consulte les communautés locales et/ou peuples autochtones riverains sur Le plan
socio-économique et les infrastructures qui feront l’objet du cahier des charges
définitif qui sera annexé au plan d'aménagement. Celui-ci couvrira les cinq années
qui suivent l'approbation du plan d'aménagement et sera actualisé tous les cinq
ans.

Nonobstant l’alinéa 2 ci-dessus, le concessionnaire s'engage à mettre en œuvre,
dans le cadre des consultations avec les communautés locales et/ou peuples
autochtones riverains, un plan socio-économique, y compris les infrastructures
socio-économiques et services sociaux, pour la période du plan d'aménagement.

Article 18 :
Le concessionnaire n’est pas concerné par l'exécution des dispositions de l'article
82 du code forestier relatives à la garantie bancaire.

Article 19:

Le concessionnaire est tenu au paiement régulier et dans Les délais légaux des
taxes et redevances forestières en vigueur et ne peut bénéficier d’aucune
exonération,

Article 20:

Le concessionnaire souscrit une police d'assurance contre les conséquences
pécuniaires de la responsabilité civile pouvant lui incomber du fait de
Uexploitation de sa concession, notamment contre Les risques de vol et
d'incendie des installations concédées.

A défaut d'être couverts par une clause expresse de la police d'assurance
étendant Le bénéfice aux sous-traitants de La forêt concédée, ceux-ci doivent
justifier d’une assurance particulière.

Article 21:
Le concessionnaire peut, après en avoir informé par écrit l'autorité
concédante, sous traiter tout ou partie de certains travaux, notamment:

l'élaboration du plan d'aménagement de La concession ;

la récolte du boïs ;

la construction et l'entretien du réseau d'évacuation des produits
forestiers ainsi que des parcs à grumes ;

4. la construction et l'entretien des infrastructures socio-économiques au
profit des communautés locales ; L,

WW N

5. le transport des produits forestiers;
6. toute autre activité relative à l’exploitation forestière.

41
Toutefois, le concessionnaire demeure responsable tant envers l'autorité
concédante en ce qui concerne le respect des obligations légales,
réglementaires ou contractuelles qu’à l’égard des tiers pour ce qui concerne
les dommages éventuels.

Article 22:
Le concessionnaire a La faculté de renoncer au bénéfice de La concession avant

l'expiration du contrat de concession forestière,

Nonobstant la renonciation, le concessionnaire reste débiteur du paiement
intégral des taxes et redevances forestières échues.

Article 23:

En cas de non respect par le concessionnaire de l’une des quelconques clauses
du présent contrat et/ou du cahier des charges et après une mise en demeure
assortie d’un délai ne dépassant pas trois mois, l’autorité concédante prescrit
toutes mesures conservatoires destinées à assurer le respect des dispositions
du présent contrat et du cahier des charges.

Le contrat est résilié notamment dans l’un des cas ci-après:

1. Le non payement des taxes et redevances liées à l’exploitation de La
concession, après expiration des délais légaux de mise en demeure

2. le défaut d’élaboration et d'approbation du plan d'aménagement de
la concession dans les délais légaux conformément à l'article 10 ci-
dessus;

3. l'exploitation du bois d'œuvre en dehors du périmètre autorisé;

4. la commission de tout acte ou tentative d'acte de corruption, de dol
ou de violence dûment constaté;

5. La violation répétée, après mise en demeure conformément au point |,
d'obligations sociales et environnementales découlant du présent
contrat et du cahier des charges.

L'état de cessation de paiement du concessionnaire constitue une cause de
déchéance et entraîne la résiliation du présent contrat.

Article 24:
Les infractions mentionnées à l'alinéa 2 de l'article 23 ci-dessus, sont

constatées par les inspecteurs forestiers, Les fonctionnaires assermentés et les
autres officiers de police judiciaire dans leur ressort respectif conformément
aux dispositions des articles 127 et suivants du Code forestier.

L’alinéa ci-dessus, s'applique aussi à La violation des obligations du présent
contrat et du cahier des charges.

42

Article 25:

L'autorité concédante constate La déchéance et procède à La résiliation du
contrat de concession par voie d'arrêté. Elle notifie cet arrêté au
concessionnaire par lettre recommandée ou au porteur avec accusé de
réception.

L'arrêté est publié au journal officiel et une copie est transmise aux cadastres
forestiers national et provincial concerne.

Article 26:
En cas de résiliation du contrat de concession ou de déchéance, le

concessionnaire dispose des recours légaux devant Les juridictions
compétentes.

Article 27:

Nonobstant Les dispositions de l’article 8 ci-dessus, Le présent contrat prend fin
Le 23 octobre 2036. Le concessionnaire peut solliciter Le renouvellement du
contrat Un an avant la date de son expiration. La décision de refus de
renouvellement peut faire l'objet de recours devant les juridictions

compétentes.

Article 28:
A La fin de la concession, Le concessionnaire établit Les inventaires et procède
aux opérations de liquidation conformément à La Législation en vigueur.

Article 29:

A la fin de la concession, un bilan de clôture des comptes est dressé par le
concessionnaire dans un délai maximum de six mois à compter de La date
d'expiration du présent contrat de concession.

Le concessionnaire recouvre Les créances dues, règle Les dettes, dresse Le solde
de ces opérations et clôture tous Les comptes financiers.

Article 30:
Tout différend relatif à l’interprétation ou l'exécution du présent contrat de
concession et du cahier des charges sera réglé à l’amiable.

En cas d'échec, le litige sera soumis aux juridictions compétentes à moins que
les parties conviennent de recourir à l'arbitrage prévu par les articles 159 à

174 du Code de procédure civile.

Article 31:

Le présent contrat ainsi que le cahier des charges sont publiés au Journal
Officiel, déposés au Cadastre Forestier National, notifiés aux autorités
provinciales et locales du ressort, et rendus publics par tout moyen approprié b
dans Les localités riveraines de La concession.

43
Les frais de publication au Journal Officiel du présent contrat, y compris Le
cahier des charges, sont à charge du concessionnaire.

Article 32:
Le présent contrat de concession forestière entre ‘en vigueur pour les
concessionnaires, à la date de sa signature.

Fait à Kinshasa en double exemplaire, le 24 OCT 281

Pour le concessionnaire Pour La République

Yves BRACKENIER, José E.B. ENDUNDO

TS
est Ministre de l’Enviroñinement,
Conservation de La Nature et Tourisme

Administrateur Gérant,
Annexe 2 : Avenant N°01 au contrat de concession forestière n°023/11 du 24 octobre 2011

45
AVENANT N° 01 AU CONTRAT DE CONCESSION FORESTIERE N° 023/11
DU 24 OCTOBRE 2011

Le présent Avenant n°1 est conclu entre :
d’une part,

Le Ministre de l'Environnement, Conservation de La Nature et Tourisme, agissant au
nom de la République démocratique du Congo, ci-après dénommée « l’autorité
concédante » ;

Et d’autre part,

La société d’exploitation forestière SEFOCO, immatriculée au registre de commerce
sous Le numéro 25182/Kinshasa et sous Le numéro A 36215 P de l’Identification
Nationale, représentée par Monsieur Yves BRACKENIER, Administrateur Gérant,
ayant son siège aux numéros 31 et 32 de l’avenue Mwela, Quartier Kingabwa,
Kinshasa/Limete, en République Démocratique du Congo, ci-après dénommée « le
concessionnaire » ;

Article 1°:
L’alinéa 2 de l’article 7 du contrat n°023 du 24/10/2011 est modifié comme suit :

« Le tracé de toute route ou de toute voie d’accès ou d'évacuation en dehors du »
« territoire de La concession doit être soumis à une consultation avec les »

« communautés locales et/ou peuples autochtones riverains durant La préparation »
« du plan d'aménagement ».

Article 2 :

L’alinéa 2 de l’article 14 du contrat n°023 susmentionné est supprimé et remplacé
par Les dispositions ci-après :

« Une assiette de coupe n’est ouverte à l’exploitation qu’une seule fois pendant »
«la durée de La rotation. L'exploitation peut cependant se poursuivre poyr le »
« compte de l’année qui suit immédiatement. Le concessionnaire est autori d
« prélever toutes Les essences forestières et de diamètres autorisés pak l’arrê
« relatif à l'exploitation forestière et du plan d'aménagement ».
« Dans tous les cas, une assiette annuelle de coupe est définitivement feñmée »
« deux ans après sa date d’ouverture ».

46
Article 3 :
ILest inséré un article 19bis au contrat n°023 susmentionné libellé comme suit :

« Eu égard au régime transitoire applicable à La présente concession issue de La »
« conversion d’un ancien titre forestier en vertu des articles 155 de La loi»
«n°011/2002 du 29 août 2002 portant code forestier, 15 alinéa 1 et 19 alinéa 1 du »
« décret n°05/116 du 24 octobre 2005 fixant les modalités de conversion des »
« anciens titres forestiers et 1 de l’arrêté interministériel n° 010 du 17 mars 2004 »
« portant mesures économiques pour le développement de la ‘filière bois’ et de La >»
«gestion durable des forêts, ainsi qu’à l'obligation faite au concessionnaire »
« d'élaborer un plan d'aménagement, le taux de la redevance de superficie »
« payable » pendant la durée du présent contrat reste celui fixé par l’article 1 de »
« l'arrêté interministériel n° 10 susmentionné ».

Fait à Kinshasa en double exemplaire, Le 13/12/2011

Pour le concessionnaire Pour la République

José E.B. ENDUNDO

Ministre de l’Environnem
Conservation de la Na

47
Annexe 3 : Contrat de concession forestière N°016/11 du 24 octobre 2011 de SEFOCO.

48
REPUBLIQUE DEMOCRATIQUE DU CONGO

Ministère de l'Environnement, Conservation de la Nature et Tourisme.

CONTRAT DE CONCESSION FORESTIERE N° Por 11 du 24.00 204.
issu de la Conversion de la Garantie d’approvisionnement N°028/CAB/MIN/ECNT/98 du 25
juin 98 jugée convertible suivant la notification n°027/CAB/MIN/ECN-T/09/JEB/2010 du
du 02 juillet 2010

Le présent contrat de concession forestière est conclu entre :
d'une part,

Le Ministre de l'Environnement, Conservation de La Nature et Tourisme, agissant
au nom de la République Démocratique du Congo, ci-après dénommé « l'autorité
concédante » ;

et d'autre part,

La société d'exploitation forestière « SEFOCO », immatriculée au nouveau registre
de commerce sous le numéro 25182 Kinshasa, numéro d’identification nationale A
36215 P, ayant son siège au N° 31 et 32, Avenue Mwela, Quartier Kingabwa,
Commune de Limete, Ville de Kinshasa, en République Démocratique du Congo,
représenté par Monsieur Yves BRACKENIER, Administrateur Gérant, ci-après
dénommé « le concessionnaire »;

Article 1°:
L'objet du présent contrat est de définir Les droits et obligations des parties.
ILest complété par Le cahier des charges ci-annexé.

Le cahier des charges comporte en annexe, un plan de gestion préparé
par Le concessionnaire et approuvé par l'administration et décrivant l'ensemble
des investissements et des activités qui seront entreprises et réalisées par le
concessionnaire pendant Les quatre premières années du contrat de concession.

Le cahier des charges fait partie intégrante du présent contrat de concession.

Article 2 :
Le présent contrat porte sur une concession forestière d'une superficie SIG 175.231
hectares dont la situation géographique et Les Limites sont décrites ci-après : 2

l. Localisation administrative :
1. Secteur : Losanganya
2. Territoire : Bolomba

3. District : Equateur
4. Province : Equateur.

49

Il. Délimitation physique :

1. Au Nord : La rivière Ikelemba, en aval de Bolomba jusqu’au confluent
avec la rivière Mindonge ;

2. AuSud : Par La ligne droite Est-Ouest constituant la limite de deux
Territoires Ingende et Bolomba à partir de La route Bolomba-
Ingende à l'Est jusqu’à la jonction avec la rivière Luaki à
l'Ouest ;

3. AlEst : Par Le tronçon de la route d'intérêt général Ingende-Bolomba,
partant de la rivière Ikelemba jusqu’à la limite des Territoires
de Bolomba et Ingende, soit à environ 14 km de la traversée
de la rivière ;

4. A l'Ouest : De La rivière Lwaki jusqu’au confluent des rivières Motefe et
Lola, par la rivière Motefe jusqu’à sa jonction avec la rivière
Mompete, la rivière Mompete jusqu’à La hauteur de La localité
Bolenge ; le tronçon de route d'intérêt local Bolenge-
Bosukela ; la rivière Mindonga jusqu’au confluent avec la
rivière Ikelemba.

La carte de la concession forestière est jointe en annexe au présent contrat.

Article 3 :
La durée du contrat de concession est de vingt-cinq ans renouvelables dans les
conditions fixées à l'article 8 ci-dessous.

Article 4 :
L'Etat garantit au concessionnaire La jouissance pleine et entière des droits qui lui
sont conférés par la loi et Le présent contrat de concession.

Pendant toute la durée du contrat, Le concessionnaire ne peut être privé en tout ou
partie de son droît d'exploiter sa concession, sauf en cas de non respect de ses
obligations légales, réglementaires ou contractuelles, ou pour cause d'utilité
publique, et dans ce dernier cas moyennant une juste et préalable indemnité,
conformément au droit commun.

Article 5 :

Sous réserve des dispositions de l'article 13 du présent contrat, le concessionnaire a
un droit exclusif d'exploitation du bois d'œuvre se trouvant dans Les limites de sa
concession.

Article 6:

Le concessionnaire est tenu de respecter Les droits d’usage traditionnels des
communautés locales et/ou peuples autochtones riverains de la concession tels que
définis aux articles 36, 37 et 44 du code forestier.

IL Lui est interdit de créer toute entrave à l’exercice par Les communautés locales
et/ ou peuples autochtones riverains des droits d'usage forestiers ainsi reconnus,

50

|

L
Article 7:

Le concessionnaire bénéficie d’une servitude de passage sur les fonds riverains,
destinée à favoriser l’accès à sa concession et l'évacuation de sa production. IL
exerce cette servitude uniquement dans les limites de ce qui est strictement
nécessaire à son droit de passage.

Le tracé de toute route ou de toute voie d'accès ou d'évacuation à partir du
territoire de La concession doit être soumis à une consultation avec les
communautés locales et/ou peuples autochtones riverains durant La préparation du
plan d'aménagement.

En cas de différend sur le tracé des voies d’accès ou d'évacuation à La concession,
le concessionnaire fera appel aux mécanismes de règlement des différends définis
aux articles 103 et 104 du code forestier.

Article 8:

À l'expiration du contrat de concession, le concessionnaire peut demander le
renouvellement de son contrat dans les conditions déterminées par les règlements
en vigueur et à condition que Les obligations découlant du présent contrat et du
cahier des charges aient été exécutées.

À cette occasion, Le concessionnaire fournit Les preuves de mise à jour de son plan
d'aménagement et du cahier des charges sur La période de renouvellement.

Le renouvellement du contrat est cependant refusé par l'autorité concédante en
cas de violation de l’une des quelconques dispositions du présent contrat et du
cahier des charges et notamment dans l’un des cas ci-après:

1. Le non payement de la redevance de superficie et/ou de toutes autres taxes
et redevances forestières échues applicables à l'exploitation de la
concession;

2. l'exploitation forestière illégale dûment constatée;

3. le commerce illégal des produits forestiers dûment constaté conformément
aux lois en vigueur;

4. la violation des obligations sociales et environnementales et de celles
relatives aux engagements d’investissements industriels imposées par Le
présent contrat en vertu des dispositions légales et règlementaires en
vigueur;

5. la corruption, Le dol ou la violence ou leur tentative dûment constatés.

Article 9:
Conformément aux dispositions de l’article 115 du code forestier, le
concessionnaire est tenu de s'installer sur La superficie concédée et d’y exécuter
ses droits et obligations tels qu'ils découlent du présent contrat, du cahier des
charges et du plan de gestion visé à l’article 10 ci-dessous. En particulier, il doit:
1. matérialiser Les limites de La concession et de l’assiette annuelle de coupe ;
2. respecter Les règles relatives à l'exploitation du bois, notamment Les limites
des assiettes annuelles de coupe et Le diamètre minimum par essence;

51

l

b

3. mettre en œuvre les mesures environnementales et de protection de la
biodiversité inscrites au présent contrat, y compris les mesures convenues
dans le plan de relance dans le cas d’une conversion ou dans la proposition
technique dans le cas de l’adjudication selon les termes du cahier des
charges;

4. réaliser les infrastructures socio-économiques et des services sociaux au
profit des communautés locales et/ou peuples autochtones riverains
contenues dans Le plan de relance dans le cadre d’une conversion ou dans La
proposition technique dans le cas d’une adjudication et définies dans le
cahier des charges;

5. réaliser Les investissements, y compris l’acquisition des équipements prévus,
la remise en état ou la modernisation de l’outil de transformation, ainsi que
le recrutement du personnel nécessaire et autres activités prévues dans La
proposition du plan de relance, dans le cas d’une concession ou dans la
proposition technique dans le cas d’une adjudication, et écrits dans Le cahier
des charges;

6. payer la redevance de superficie forestière et toutes autres taxes et
redevances en vigueur liées à l'exploitation de la concession, dans les délais
prescrits par La réglementation fiscale.

Article 10:

Le concessionnaire s'engage à préparer et à soumettre pour approbation à
l'administration chargée des forêts, dans une période maximum de quatre ans, Le
plan d'aménagement conformément à la législation et à la réglementation en
vigueur. Ce plan doit comprendre l’ensemble des obligations du concessionnaire en
vue d’assurer une gestion durable de la forêt concédée. Approuvé par
l'administration, il devient partie intégrante du présent contrat.

Dans l'intervalle qui sépare La signature du présent contrat de l’approbation du
plan, le concessionnaire exploite la forêt concédée en conformité avec un plan de
gestion.

Le plan de gestion doit être soumis par le concessionnaire à l’administration
chargée des forêts et approuvé en même temps que le contrat de concession. Ce
plan de gestion constitue l’ensemble des engagements du concessionnaire pour
l'exploitation de La forêt concédée avant l’approbation du plan d'aménagement.

Ces engagements découlent des propositions formulées dans Le plan de relance en
cas, de conversion ou dans Les propositions techniques en cas d’adjudication. Le
plan de gestion indique:

1. les quatre premières assiettes annuelles de coupe ;

2. le calendrier et Les modalités de consultation avec Les communautés locales
et/ou peuples autochtones sur le contenu et Les modalités de réalisation du
plan socio-économique y compris Les infrastructures en leur faveur pour la
durée de la concession ; \
3. La description des activités de protection de l’environnement et de la
conservation de la biodiversité et notamment les mesures de réduction,
d’atténuation et de compensation de tout impact négatif des activités du
concessionnaire sur l’environnement ;

4. la mise en place pendant les quatre premières années d’exploitation, des
investissements industriels souscrits.

Les termes et engagements du plan de gestion seront incorporés dans Le cahier des
charges annexé au présent contrat.

Si, à l'expiration de La période de quatre ans, Les circonstances ne permettent pas
au concessionnaire de présenter le plan d'aménagement, il peut sur une demande
motivée, obtenir de l'administration chargée des forêts, une prolongation de
délai, Lequel ne peut excéder une année.

La préparation du plan de gestion et du plan d'aménagement de la concession
donne lieu à une diffusion de toute documentation appropriée auprès des
communautés locales et/ou des peuples autochtones riverains et à une
consultation régulière avec eux sur les questions intéressant la concession et Leurs
droits. L'administration peut assister aux séances de consultations.

Article 11:
Le concessionnaire est tenu de respecter la législation en vigueur en matière de
protection de L'environnement et de conservation de la diversité biologique.

IL contribue, en particulier sur toute l'étendue de sa concession, à la lutte contre
les feux de brousse, Le braconnage et l'exploitation illégale du bois.

IL s'assure que Les activités de la concession ne provoquent ni ne favorisent des
actes de braconnage ou de dégradation de l’environnement. A cette fin, Le
concessionnaire définit et met en œuvre sur le territoire de La concession des
mesures appropriées de contrôle pour :

1. interdire Le transport des armes à feu et des armes de chasse dans les
véhicules de l'entreprise;

2. fermer Les routes et chemins d’accès aux aires d’exploitation;

3. interdire l’accès des véhicules étrangers, sauf sur Les voies d’intérêt public;

4. interdire Les activités de braconnage notamment pour les employés et leurs
familles, en mettant à leur disposition à prix coûtants, des aliments
alternatifs aux gibiers;

5. mettre en œuvre des mesures de sauvegarde environnementales adéquates
telles qu’elles découlent du plan de relance dans Le cas d’une conversion ou
des propositions techniques dans Le cas d’une adjudication;

6. minimiser, réduire ou compenser tant à l’intérieur de La concession que À
dans ses environs immédiats, tout impact négatif sur l’environnement, de: +
travaux de réalisation d’infrastructures. l

53
Article 12:

Le concessionnaire est tenu de respecter La mise en réserve de certaines essences
et toutes restrictions édictées par l'administration chargée des forêts dans Le but
de protéger la diversité biologique.

Cette mise en réserve se fait sur base de l’inventaire des ressources forestières ou
en cours d’exploitation.

La liste des essences forestières dont l’exploitation est interdite est reprise dans
les clauses particulières du cahier des charges en annexe.

Article 13:

Le concessionnaire est tenu de matérialiser physiquement les limites de La
concession, des blocs quinquennaux et des assiettes annuelles de coupe
conformément à la réglementation en vigueur. Aucune exploitation ne peut être
entamée avant La matérialisation des limites de l’assiette annuelle de coupe.

Article 14:

Pendant la période précédent l'approbation du plan d'aménagement, le
concessionnaire exploite une seule assiette annuelle de coupe qui 1/25ème ne
saurait être supérieure de la superficie totale concédée.

La coupe annuelle ainsi autorisée est définitivement clôturée Le 31 décembre de
l’année à laquelle elle s'applique. Le concessionnaire est autorisé à y prélever
toutes les essences forestières et de diamètres autorisés par l’arrêté relatif à
L'exploitation forestière et Le plan d’aménagement.

Les diamètres minimaux de coupe prévus par Le plan d'aménagement doivent tenir
compte de la nécessité de maintenir suffisamment d’arbres semenciers pour la
régénération de chaque essence.

En outre, dès qu’il y a un risque d’altération importante de la couverture végétale
ou d’altération du sol, le plan d'aménagement indique toutes essences
confondues, un nombre maximum de pieds exploitables par assiette annuelle de
coupe.

Article 15:

Le diamètre minimum d'aménagement est fixé sur base de l’inventaire et des
calculs de régénération par essence et par concession en tenant compte des
besoins de régénération de chaque essence. Le diamètre minimum
d'aménagement est Le diamètre à partir duquel Le plan d'aménagement prévoit Le
prélèvement des essences forestières définies dans Le cycle de coupe ou rotation.
En aucun cas, Le diamètre minimum d’aménagement ne peut être inférieur au
diamètre minimum d’exploitation. Le diamètre minimum d'exploitation est le
diamètre au-dessous duquel l’exploitation d’une essence forestière est interdite.

Pendant la période qui précède l'approbation du plan d'aménagement, le
concessionnaire applique Le diamètre minimum fixé par l'administration centrale
chargée des forêts.

6

54

À

l
Article 16:
Le concessionnaire est tenu de procéder au marquage des bois qu’il coupe
conformément à la réglementation en matière d’exploitation forestière.

Article 17:

Le concessionnaire s’engage à réaliser des infrastructures socio-économiques et à
fournir des services sociaux au profit des communautés locales et/ou peuples
autochtones tels qu’ils sont définis dans Le cahier des charges.

Pendant la période de préparation du plan d'aménagement, le concessionnaire
consulte les communautés locales et/ou peuples autochtones riverains sur Le plan
socio-économique et Les infrastructures qui feront l’objet du cahier des charges
définitif qui sera annexé au plan d’aménagement. Celui-ci couvrira Les cinq années
qui suivent l'approbation du plan d'aménagement et sera actualisé tous les cinq
ans.

Nonobstant l'alinéa 2 ci-dessus, le concessionnaire s'engage à mettre en œuvre,
dans le cadre des consultations avec les communautés locales et/ou peuples
autochtones riverains, un plan socio-économique, y compris les infrastructures
socio-économiques et services sociaux, pour la période du plan d'aménagement.

Article 18 :
Le concessionnaire n’est pas concerné par l’exécution des dispositions de l'article
82 du code forestier relatives à La garantie bancaire.

Article 19:

Le concessionnaire est tenu au paiement régulier et dans Les délais légaux des
taxes et redevances forestières en vigueur et ne peut bénéficier d'aucune
exonération.

Article 20:

Le concessionnaire souscrit une police d’assurance contre les conséquences
pécuniaires de La responsabilité civile pouvant lui incomber du fait de
l'exploitation de sa concession, notamment contre les risques de vol et
d'incendie des installations concédées.

A défaut d’être couverts par une clause expresse de la police d’assurance
étendant Le bénéfice aux sous-traitants de la forêt concédée, ceux-ci doivent
justifier d’une assurance particulière.

Article 21:
Le concessionnaire peut, après en avoir informé par écrit l'autorité
concédante, sous traiter tout ou partie de certains travaux, notamment: L

1. l'élaboration du plan d'aménagement de la concession ; (
2. la récolte du bois ;

55
72

3. la construction et l'entretien du réseau d'évacuation des produits
forestiers ainsi que des parcs à grumes ;

4. La construction et l’entretien des infrastructures socio-économiques au
profit des communautés locales ;

5. le transport des produits forestiers;

6. toute autre activité relative à l'exploitation forestière.

Toutefois, Le concessionnaire demeure responsable tant envers l’autorité
concédante en ce qui concerne le respect des obligations légales,
réglementaires ou contractuelles qu’à l’égard des tiers pour ce qui concerne
les dommages éventuels.

Article 22:
Le concessionnaire à la faculté de renoncer au bénéfice de la concession avant
Uexpiration du contrat de concession forestière.

Nonobstant la renonciation, le concessionnaire reste débiteur du paiement
intégral des taxes et redevances forestières échues.

Article 23:

En cas de non respect par le concessionnaire de l’une des quelconques clauses
du présent contrat et/ou du cahier des charges et après une mise en demeure
assortie d’un délai ne dépassant pas trois mois, l’autorité concédante prescrit
toutes mesures conservatoires destinées à assurer Le respect des dispositions
du présent contrat et du cahier des charges.

Le contrat est résilié notamment dans l’un des cas ci-après:

1. le non payement des taxes et redevances liées à l'exploitation de la
concession, après expiration des délais légaux de mise en demeure

2. le défaut d'élaboration et d'approbation du plan d'aménagement de
la concession dans les délais légaux conformément à l’article 10 ci-
dessus;

3. l'exploitation du bois d'œuvre en dehors du périmètre autorisé;

4. la commission de tout acte ou tentative d’acte de corruption, de dol
ou de violence dûment constaté;

5. la violation répétée, après mise en demeure conformément au point l,
d'obligations sociales et environnementales découlant du présent
contrat et du cahier des charges.

L'état de cessation de paiement du concessionnaire constitue une cause de
déchéance et entraîne la résiliation du présent contrat.

|

56
Article 24:

Les infractions mentionnées à l'alinéa 2 de l’article 23 ci-dessus, sont
constatées par les inspecteurs forestiers, Les fonctionnaires assermentés et Les
autres officiers de police judiciaire dans leur ressort respectif conformément
aux dispositions des articles 127 et suivants du Code forestier.

L’alinéa ci-dessus, s’applique aussi à La violation des obligations du présent
contrat et du cahier des charges.

Article 25:
L'autorité concédante constate La déchéance et procède à la résiliation du
contrat de concession par voie d'arrêté. Elle notifie cet arrêté au
concessionnaire par lettre recommandée ou au porteur avec accusé de
réception.

L'arrêté est publié au journal officiel et une copie est transmise aux cadastres
forestiers national et provincial concerne.

Article 26:

En cas de résiliation du contrat de concession ou de déchéance, le
concessionnaire dispose des recours légaux devant les juridictions
compétentes.

Article 27:

Nonobstant les dispositions de l’article 8 ci-dessus, Le présent contrat prend fin
le 23 octobre 2036. Le concessionnaire peut solliciter Le renouvellement du
contrat un an avant la date de son expiration. La décision de refus de
renouvellement peut faire l’objet de recours devant les juridictions
compétentes.

Article 28:
A La fin de La concession, le concessionnaire établit Les inventaires et procède
aux opérations de liquidation conformément à La législation en vigueur.

Article 29:

A la fin de la concession, un bilan de clôture des comptes est dressé par le
concessionnaire dans un délai maximum de six mois à compter de la date
d’expiration du présent contrat de concession.

Le concessionnaire recouvre les créances dues, règle Les dettes, dresse le solde
de ces opérations et clôture tous les comptes financiers.

Article 30:

Tout différend relatif à l'interprétation ou l'exécution du présent contrat D
concession et du cahier des charges sera réglé à l'amiable.

57
En cas d'échec, Le litige sera soumis aux juridictions compétentes à moins que
les parties conviennent de recourir à l'arbitrage prévu par Les articles 159 à
174 du Code de procédure civile.

Article 31:

Le présent contrat ainsi que le cahier des charges sont publiés au Journal
Officiel, déposés au Cadastre Forestier National, notifiés aux autorités
provinciales et locales du ressort, et rendus publics par tout moyen approprié
dans les localités riveraines de La concession.

Les frais de publication au Journal Officiel du présent contrat, y compris le
cahier des charges, sont à charge du concessionnaire.

Article 32:
Le présent contrat de concession forestière entre en vigueur pour les
concessionnaires, à La date de sa signature.

Fait à Kinshasa en double exemplaire, le 24 OCT 201t

Pour Le concessionnaire Pour La République

Yves BRACKENIER, José E.B. ENDUNDO
Ds

Administrateur Gérant,

Ministre de l’Enviri
Conservation de la NatÜre et Tourisme

10

58
Annexe 4 : Avenant N°01 au contrat de concession forestière n°016/11 du 24 octobre

59
AVENANT N° 01 AU CONTRAT DE CONCESSION FORESTIERE N° 016/11
DU 24 OCTOBRE 2011

Le présent Avenant n°1 est conclu entre :
d’une part,

Le Ministre de l'Environnement, Conservation de La Nature et Tourisme, agissant au
nom de la République démocratique du Congo, ci-après dénommée « l'autorité
concédante » ;

Et d’autre part,

La société d’exploitation forestière SEFOCO, immatriculée au registre de commerce
sous le numéro 25182/Kinshasa et sous Le numéro À 36215 P de l’Identification
Nationale, représentée par Monsieur Yves BRACKENIER, Administrateur Gérant,
ayant son siège aux numéros 31 et 32 de l’avenue Mwela, Quartier Kingabwa,
Kinshasa/Limete, en République Démocratique du Congo, ci-après dénommée « le
concessionnaire » ;

Article 1°°:
L’alinéa 2 de l’article 7 du contrat n°016 du 24/10/2011 est modifié comme suit :

« Le tracé de toute route ou de toute voie d’accès ou d'évacuation en dehors du »
« territoire de La concession doit être soumis à une consultation avec Les »

« communautés locales et/ou peuples autochtones riverains durant La préparation »
« du plan d'aménagement ».

Article 2 :

L’alinéa 2 de l’article 14 du contrat n°016 susmentionné est supprimé et remplacé
par les dispositions ci-après :

« Une assiette de coupe n’est ouverte à l’exploitation qu’une seule fois pendant »
«la durée de La rotation. L'exploitation peut cependant se poursuivre pour Le »
« compte de l’année qui suit immédiatement. Le concessionnaire est autorisé à y »
« prélever toutes Les essences forestières et de diamètres autorisés par l'arrêté »

« relatif à l'exploitation forestière et du plan d'aménagement ».

« Dans tous les cas, une assiette annuelle de coupe est définitivement fermée »

« deux ans après sa date d’ouverture ». |

60
Article 3 :
ILest inséré un article 19bis au contrat n°016 susmentionné libellé comme suit :

« Eu égard au régime transitoire applicable à La présente concession issue de La »
« conversion d’un ancien titre forestier en vertu des articles 155 de La loi»
«n°011/2002 du 29 août 2002 portant code forestier, 15 alinéa 1 et 19 alinéa 1 du »
« décret n°05/116 du 24 octobre 2005 fixant les modalités de conversion des »
« anciens titres forestiers et 1 de l'arrêté interministériel n° 010 du 17 mars 2004 »
« portant mesures économiques pour Le développement de la ‘filière bois’ et de La >»
«gestion durable des forêts, ainsi qu’à l’obligation faite au concessionnaire >»
« d'élaborer un plan d'aménagement, le taux de la redevance de superficie »
« payable » pendant la durée du présent contrat reste celui fixé par l’article 1 de »
« l'arrêté interministériel n° 10 susmentionné ».

Fait à Kinshasa en double exemplaire, Le 13/12/2011

Pour le concessionnaire Pour la République

José E.B. ENDUNDO

Ministre de l’Environneméñnt,
Conservation de la!

61
Annexe 5: Notifications n°026/CAB/MIN/ECN-T/09/JEB/2010 du 02/04/2010 relative à la
convertibilité de la GA N°008/CAB/MIN/ECNT/93 du 20/11/1993 de SEFOCO.

62
REPUBLIQUE DEMOCRATIQUE DU CONGO
MINISTERE DES AFFAIRES FONCIERES, :
ENVIRONNEMENT ET TOURISME a

LE MINISTRE

GARANTIE D'APPROVISIONNEMENT

TR 5 te

* CONVENTION N° (6 /CAB/MIN/AFF-ET/03 DU‘
PORTANT OCTROI D'UNE GARANTIE D'APPROVISIONNEMENT.
‘EN MATIERE LIGNEUSE

ENTRE  È La République Démocratique du Congo, représentée par le
Ministre des Affaires Foncières, Environnement et Tourisme,
Monsieur Jules YUMA MOOTA,
ci-après dénommé le Ministre.

EE ë La Société MEGABOIS
Représentée par Monsieur Yves BRACKENIER
ci-après dénommé l'Exploitant.

PR NÂIRI ‘ LR
Vu l’Acte Constitutionnel de la Transition ;

Vu, telle que modifiée et complétée à ce jour, la Loi n°73- 021 du 20
juillet 1973 portant régime général des biens, régime foncier et immobilier et régime
des sûretés ;

Vu, telle que modifiée à ce jour, l'Ordonnance n°75-231 du 22 juillet
1975 fixant les attributions du Département de l'Environnement, Conservation de la
Nature et Tourisme ;

Revu l'Ordonnance n°77-022 du 22 février 1977 portant transfert de
directions et de services au Département de l'Environnement, Conservation de la
Nature et Tourisme ; :

Vu, telle que modifiée et complétée, l'Ordonnance n°79-244 du 16
octobre 1979 fixant les taux et règles d'assiette et de recouvrement dés taxes et
redevances en matière administrative, judiciaire et domaniale perçues à l' initiative du
Département de l'Environnement, Conservation de la Nature et Tourisme.

Vu le Décret n° 142/2002 du 17 novembre 2002 portant nomination des
Membres du Gouvernement de Salut Public ;

ÿ

4 - x A Ke.
Vu la responsabilité du Ministère des Affaires Foncières, Environiiement et
Tourisme d'assurer la pérennité des ressources forestières, grâce à un saine gestion
forestière, utilisant toutes méthodes, directives et mesures dans l'utilisation des
ressources disponibles ;

Vu la nécessité de mettre en valeur les ressources forestières. de l'Etat,
pour soutenir. une activité économique prospère par l'exploitation Fatbiyielle, la
transformation et la mise en marché des produits exploités ;

Vu la nécessité d'assurer à l'Exploitant un approvisionnement sûr et
continu en matière première pour son usine de transformation située sur la Route
des Poids Lourds à Kinshasa/Limete, d'une capacité annuelle de ‘18. 000m3 de
produits finis, nécessitant un approvisionnement en grumes de 48. vov à m3.

Vu que l'Exploitant a répondu de façon satisfaisante aux critères et aux
procédures de la décision n°002/CCE/DECNT, 184, relative à: la À
d'approvisionnement en matière ligneuse et à la lettre d'intention ; :

Vu la demande de la garantie d'approvisionnement intigduïte par la
Société MEGABOIS ;

IL À ETE ARRET VEN ET :
Article 1* : La garantie d'approvisionnement porte sur un volume üé à8. 000 m3

de grumes réparti comme suit:
ESSENCES VOLUME (m3)
Iroko 3.000

, Tiama © 2.000
Wenge 1.000
Kosipo 3.000
Sipo | 3.000
Sapelli 2.000
Ebène 200
Acajou d'Afrique 2.000
latandza ” 2.600
Mukulungu 3.000
Tola 2.000 ;
Olovongo 2.400 : £
Longhi 2.000 - È -
Fuma 1.400 Ge
Limbali 2.000 .
Bosse 1.400 ” +
Dibetou 1.800 i

‘ Bilinga 1.400 L
Tshitola 1.600 ë à
Dabema 1.200 . #
Padouk 1.400 à 4 cn

Niove 1,600
Oboto
Etimoe
Aiele
Mubala
Wamba

Total 48.000

Article 2 : Ces bois seront prélevés dans une unité d'exploitation localisée
comme suit :

Province ‘: Equateur District ; Equateur
Territoire : Bolomba Localité Ru
Lieu 3 Superficie  :121.216 ha

Article 3 : Cette forêt ou portion de forêt est circonscrite dans les limites
suivantes : ;

Au Nord : La rivière Ikelemba, partie comprise entre Bolombarcentre et
la rivière Monsole ; TP

Au Sud : Le tronçon de la route compris entre le village: Likala et la
source de la rivière Monsole en passant pär les. villages
Monkoto, Bokolongo, Eleke et Langa ;

AlEst : La rivière Monsole ;

A l'Ouest: Le tronçon de la route compris entre Bolomba-céntre et le
village Likala en passant par les villages Boomba, Bolaka,
Isenge et Bonieka.

« Article 4 : Les grumes ainsi récoltées devront être strictement utilisées pour
leur transformation à l'usine décrite ci-dessus, ou dirigées à
l'exportation suivant la réglementation en vigueur.

Aussi, aucune grume ne pourra être vendue à des tiers, à moins
d'autorisation écrite du Ministère. + E

Atticle 5 : Le Ministère accordera à l'Exploitant les droits suivants. sur Son unité
d'exploitation : D à

5.1 Le droit exclusif de récolter les arbres exploitables identifiés à
l'articlè premier ou autres essences à promouvoir.

5.2Le droit de construire les infrastructures nécessaires
exclusivement aux exploitations forestières, sans préjudice des
droits reconnus aux tiers ;
Les infrastructures routières construites par l'Exploitant sont
propriétés de l'Etat à la fin du contrat.

Article 6

Article 7

5.3Le droit de flottage de radeaux et de navigation Privée sur les
cours d'eau et les lacs, ainsi que le droit d'utiliser les routes
publiques pour transporter, à titre privé, des produits ‘forestiers
exploités ainsi que les produits de transformation.

En contre partie, l'Exploitant sera soumis, de façon de sms

aux obligations suivantes :

6.1Maintenir en opération son usine de transformation. äu ‘niveau
d'opération prévu dans le contrat ;

6.2Assurer la protection forestière de l'unité d'exploitation; :

6.3Présenter dans les détails prévus toutes demandes annuelles de
permis de coupe, tout rapport trimestriel et rapport après coupe,
ou d'autres rapports prévus par la réglementation en \ vigueur ;

6.4Payer toutes les taxes et redevances forestières prévues par la
réglementation en vigueur ;

6.5Informer le Ministère de tout changement d'adresse, de tout
projet de transfert, de location, d'échange, de: Hation, de
fusion, de vente affectant la propriété de. l'üsine de
transformation, objet du contrat et d'en obtenir la. TR cation du
Ministère ;

6.6Respecter la réglementation sur l'exploitation, la
commércialisation et l'exportation des produits forestiers;

6.7 Aviser le Ministère de tout changement dans la destination des
grumes exploitées et en obtenir l'autorisation du Ministère ;

6.8Respecter toutes décisions prises par le Ministère en matière
d'aménagement forestier ; L

6.9Procéder à la récolte minimale de 10 m3 de bois à an sur
les superficies exploitables si le volume sur pied le permet.

: La présente convention est effective à la date a fa. Signature
jusqu'au mois de Mai 2028 . &

Article 8 : Le non respect d'une des clauses de la convention pär l'éxploitant
entraînera la résiliation immédiate et automatique de la° ‘présente.

Fait à Kinshasa, le 3 1 Me Pi

SIGNATAIRES AUTORISES

f, J
Monsieur ” Yve CKENIER

Pour la MEGABOIS
B.P 15197 Kinshasa I

Fait à six exemplaires

Exploitant |  -
Cabinet du Ministre’ .
Secrétaire Général à l'ECN

Direction de la GF

Gouverneur de Province

Coordinateur Provincial de l'ECN

pus E

63
Annexe 6 : Notifications n°027/CAB/MIN/ECN-T/09/JEB/2010 du 02/07/2010 relative à la
convertibilité de la GA N°028/CAB/MIN/ECNT/98 du 25/06/1998 de SEFOCO.
JBLIQUE DEMOCRATIQUE DU CONGO
ISTERE DE L'ENVIRONNEMENT,
PECHE ET FORETS

LE MINISTRE

CONVENTION No 22 /caB/uiN/ECNT/98 Du 25 JüIX 1958

RE : Fe REPUBLIQUE DEMOCRATIQUE DU CONGO
eprésentée par le Ministre de J]l'E i ë
pores nvironnement, Pêche et

Monsieur Edi ANGULU MABENGI
ci-après dénommé le Ministère
SEFOCO

Représentée par Monsieur DIYONGA ELOKO
President Comité de Gérance

ci-après dénommé l'Exploitant.

IMINAIRES

Yu la Déclaration de prise du pouvoir par l'Alliance des
rces Démocratiques pour la Libération du Congo (AFDL) du 17 mai 1997;

Yu le Décret Constitutionnel n°003 du 27 mai 1997 relatif
l'organisation et à l'exercice du pouvoir en République Démocratique

Congo;
Yu l'Ordonnance no 75-231 du 22 juillet 1975 fixant ies
:tributions du Département de l'Environnement, Conservation de l2
#ture et Tourisme;

Revu l'Ordonnance no 77-022 du 22 février 1977 ;

Yu la Loi fonçière no 73-021 du 20 juillet 1873 ;
Yu l'Ordonnance n° 79-244 du 16 octobre 1979, spécialement
n ses articles 3, 4 et 7.;

Vu le Décret n°078 du O1 juin 1998 portant nomination des

dinistres du Gouvernement;

de l'Environnement,
ressources forestières, grâce
pratique toutes méthodes,
disponibles ;

vu la responsabilité du Ministère

ts d'assurer la pérennité der
forestière mettant en

pêche et Forê
j'utilisation des ressources

à une saine gestion
directives et mesures dans
Vu
restières de

la nécessité de
l'Etat, pour
r l'exploitation

rationnelle, la

s produits exploités ;

Vu

provisionnement sûr
ansformation située

mete,
-355 m3 de
75.833 m3.

Vu que
itères et aux procédures de

la nécessité

sur avenue

mettre en
soutenir une

d'assurer à
et continu en matière
Mwela n°3231,
Province Urbaine de Kinshasa,
produits finis,

d'une capacité
nécessitant un approvisionnement en

l'exploitant à répondu

valeur

IL À ETE ARRETE ET CONVENU CE QUI SUIT

La garantie

de 75.839 m3 de grumes réparti comme suit

Ces

ESSENCES

AFRORMOSIA

ACAJOU D'AFRIQUE
TATANDZA
MUKULUNGU
OLOVONGO
LONGHI
TOLA
BOSSE
BILINGA
ANGUEUK
TSHITOLA
DABEMA
PADOUK
ILOMBA
NIOVE
TOTAL

bois seront

localisée comme suit

Province
Territoire

Lieu

Equateur
Bolomba

prélevés

8.
278
3.
7.

NN WU I
o
N
S

dans une unité

District
Localité
Superficie

la mise

les ressources
activité économique
transformation et

prospère
en marché

l'Exploitant un
première pour
Q/Kingabwa, Commune de
annuelle prévue de

son unité de

grumes

de façon satisfaisante aux
la décision no 002/CCE/DECNT/84.

d'approvisionnement porte sur un volume annuel

« (m3)

d'exploitation

189.738 Ha
Article 4

: Cette forêt ou portion de forêt est circonscrite dans les
limites suivantes :

Au Nord : La rivière Ikelemba, en aval de Bolomba jusqu'au

confluent avec la rivière Mindonge;

Au Sud : Par la ligne droite Est-Ouest constituant la
limite de deux Territoires Ingende et Bolomba à
partir de la route Bolomba-Ingende à l'Est
jusqu'à la jonction avec ia rivière Luaki à
l'Ouest;

A _J'Est : Par le tronçon de la route d'intérêt général
Ingend-Bolomba, partant de la rivière Ikelemba
jusqu'à la limite des Territoires de Bolomba et
Ingende, soit à environ 14 km de la traverse de

la rivière;

‘Ouest : De la rivière Lwaki jusqu'au confluent des
rivières Motefe et Lola, par la rivière Motefe
jusqu'à 5a jonction avec la rivière Mompete, la
rivière Mompete jusqu'à la hauteur de la
localité Bolenge; le tronçon de route d'intérêt
local Bolenge-Bosukela; la rivière Hindonga
jusqu'au confluent avec 14 rivière Ikelemba.

: Les grumes ainsi récoltées devront être strictement
utilisées pour leur transformation à l'usine décrite ci-
dessus, ou dirigées à l'exportation suivant la
réglementation en vigueur. Aussi, aucune grume ne pourra
être vendue à des tiers, à moins d'autorisation écrite du
Ministère.

: Le Ministère accordera à l'exploitant les droits suivants
sur son unité d'exploitation :

5.1. Le droit exclusif de récolter les arbres exploitables

explicitement identifiés à l'article premier ;

5.2. Le droit de construire les infrastructures nécessaires

exclusivement aux exploitations forestières, sans
préjudice des droits reconnus aux tiers.

Les infrastructures routières construites par le
promoteur sont propriétés de l'Etat à l4 fin du
contrat.

5.3. Le droit de flottage de radeaux et de navigation privée

sur les cours d'eau et les lacs, ainsi que le droit
d'utiliser les routes publiques pour transporter, à
titre privé, des produits forestiers exploités ainsi
que les produits de transformation.
ticle 6 : En contre partie, le promoteur sera soumis, de façon
inconditionnelle, aux obligations suivantes :

6.1. Maintenir en opération son usine de transformation äu
niveau d'opération prévu dans le contrat ;

6.2. Assurer la protection forestière de l'unité
d'exploitation ;

6.3. Présenter dans les délais prévus toutes demandes
annuelles de permis de coupe, de renouvellement de
permis de coupe, tout rapport trimestriel et rapport
après coupe, ou autres rapports prévus par la
réglementation en vigueur ;

6.4. Payer toutes les taxes et redevances forestières
prévues par la réglementation en vigueur ;

6.5. Informer le Ministère de tout changement d'adresse, de
tout projet de transfert, de location, d'échange, de
donation, de fusion, de vente affectant la propriété de
l'usine de transformation, objet du contrat et d'en
obtenir la ratification du Ministère.

6.6. Respecter la réglementation sur l'exploitation, la
commer-cialisation et l'exportation des produits
forestiers ;

6.7. Aviser le Ministère de tout changement dans la
destination des grumes exploitées et en obtenir
l'autorisation du Ministère ;

6.8. Respecter toutes décisions prises par le Ministère en
matière d'aménagement forestier ;

6.9. Procéder à la récolte minimale de 10 m3 de bois à
l'hectare sur les superficies exploitables.

Article 7 : La présente convention est effective à la date de sa
signature jusqu'au mois de Mars 2023.
des clauses de la convention par

rticle 8 : Le non-respect d'une
immédiate et

l'exploitant entraînera la résiliation
automatique de la présente.

Fait à Kinshasa, le 25 JUIX 1098

4 D
FLOKO

pr
@ f #* = Édi ANGULU MABENGI=
A as vise MES

‘ait en six exemplaires.

. Exploitant

?. Cabinet du Ministre

Secrétaire Général à 1'EPF
Direction de 13 GRNR

Gouverneur de Province
Coordinateur Provincial de l'EPF.

onsieur DIYON
our SEFOCO

«dresse
3.P 15197 KI
]
es
a
G]
ee
©
ri]

65

